DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, and 11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG (USPGPub No. 2015/0334654).

In regards to claim(s) 1 and 11, LG discloses a method of reducing a power consumption of a wireless communication circuitry of an edge device, the method comprising:
determining by edge device a delivery traffic indication map (DTIM) interval of a wireless access point communicatively coupled to the edge device via the wireless communication circuitry of the edge device ([Par. 120] teaches an Access Point (AP) 910 transmits a beacon frame to edge device(s), STAs, present in the BSS with a certain periodicity. The beacon frame includes a traffic indication map (TIM) information element. The TIM contains information indicating that the AP 910 has buffered traffic for STAs associated with AP 910 and that a frame will be transmitted. The TIM elements ) ;and adjusting, by the edge device, a wake-up interval of the wireless communication circuitry of the edge device based on the DTIM interval to reduce the power consumption of the wireless communication circuitry of the edge device ([Par. 121] teaches where AP 910 may transmit a DTIM once per three transmissions of the beacon frame. STA1 920 and STA2 922 are STAs operating in the power saving (PS) mode, a mode for reduced power consumption. Each of STA1 920 and STA2 922 may be switched from the sleep state to the awake state at every wakeup interval of a predetermined period to receive (or listen to) the TIM element transmitted by the AP 910. The power save mode is based on the TIM (or DTIM) protocol, par. 134. STA1 920 may adjust the wakeup interval for reception of the TIM element since it has failed to acquire information indicating presence of buffered traffic for STA 1 920 through the previous two operations of reception of the TIM element.[Par. 125] teaches where Alternatively, provided that the signaling information for adjustment of the value of the wakeup interval of STA1 920 is contained in the beacon frame transmitted by the AP 910, the wakeup interval of STA1 920 may be adjusted,).

In regards to claim 8, LG discloses the method of claim 1, wherein the wireless communication circuitry comprises a Wi-Fi communication circuitry (STA may be a wireless transmit/receive unit, para. 0068; wireless access system using Wi-Fi technology, para. 50).

In regards to claim 10, LG discloses the method of claim 1, wherein adjusting the wake-up interval of the wireless communication circuitry of the edge device based on the DTIM interval to reduce adjusting the wake-up interval of the wireless communication circuitry of the edge device to optimize the power consumption of the wireless communication circuitry of the edge device (AP 910 may transmit a DTIM once per three transmissions of the beacon frame. STA1 920 and STA2 922 are STAs operating in the power saving (PS) mode, a mode for reduced power consumption. Each of STA1 920 and STA2 922 may be switched from the sleep state to the awake state at every wakeup interval of a predetermined period to receive (or listen to) the TIM element transmitted by the AP 910,  par 121. The power save mode is based on the TIM (or DTIM) protocol, par. 134. STA1 920 may adjust the wakeup interval for reception of the TIM element since it has failed to acquire information indicating presence of buffered traffic for STA 1 920 through the previous two operations of reception of the TIM element. Alternatively, provided that the signaling information for adjustment of the value of the wakeup interval of STA1 920 is contained in the beacon frame transmitted by the AP 910, the wakeup interval of STA1 920 may be adjusted, Par. 125).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Wang (US 20150146548 A1).

In regards to claim(s) 5 and 15, LG is silent on the method of claim 1, further comprising: determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point, wherein the reduce transmit power is reduced relative to a full transmit power of the wireless communication circuitry of the edge device; and adjusting, by the edge device, a transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point.
Despite these differences similar features have been seen in other power-saving methods for wireless network devices. Wang for example teaches where an edge device, STA, determines to reduce a transmit power of its wireless communication circuity based upon reception of , the reduced transmit power being sufficient for reliable communication with a wireless access point, AP, wherein the reduced , for the benefit of preventing a desense event  “[0037]…More specifically, if the threshold is exceeded, it would portend a performance problem in the alternate wireless protocol of RADIO 2 which may operate at the same or close frequency but is not part of the wireless network of RADIO 1 (102 and client Wi-Fi STA 120). In order to prevent such a desense event from taking place for any significant amount of time, the RSSI Monitoring Module 114 has an output 115 which is input to Client Power Control Module 116. The function of Module 116 is to recognize a potential desense condition from input 115 and to generate a responsive "Remote Tx Backoff Signal" which may be in the form of an IEEE 802.11 standard beacon frame or probe response frame such as Country element; Power Constraint element; VHT Transmit Power Envelope element; or Extended Power Constrain element… This response is applied to RADIO 1 and antenna 104 to communicate to the CLIENT Wi-Fi STA 120 to remotely reduce the maximum power that is transmitted by the STA and thus reduce the corresponding RSSI at module 114 until it falls below the threshold. Thus the desense avoidance module 109 reduces the maximum transmit power of a remote STA to prevent desense problems of an alternate wireless protocol receiver in AP 100.”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the power-saving feature of LG by determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point, wherein the reduce transmit power is reduced relative to a full transmit power of the wireless communication circuitry of the edge device; and adjusting, by the edge device, a transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point, as similarly seen in Wang in order to resolve a desense problem during a wireless communication, and to provide additional power-savings by reducing a transmit power.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Wang (US 20150146548 A1) and in further view of Zhang (USPGPub No. 20170019865).

With respect to claim 7, LG is silent on the method of claim 5, further comprising determining by the edge device, a position of the edge device based on sensor data; and wherein adjusting the transit power of the wireless communication circuitry of the edge device comprises adjusting the transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point and the position of the edge device.
Despite these differences similar features have been seen in other prior art involving power-saving for wireless devices. Zhang [Par. 91] teaches determining by an edge, device a position of the edge device based on sensor data, beacon data “…the scanning STA 1125 may make a decision for a lower transmit power based on its location…for example with knowledge of historical location data/trends…scanning STA 1126 may determine locations of interest through use of a location data base…A beacon frame may indicate relevant indicate relevant location data to the scanning STA 1125…”. Zhang  [Par. 91 ] further teaches wherein adjusting the transit power of the wireless communication circuitry of the edge device comprises adjusting the transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point and the position of the edge device, “.. the scanning STA 1125 may make a decision for a lower transmit power based on its location…for example with knowledge of historical location data/trends…scanning STA 1126 may determine locations of interest through use of a location data base…A beacon frame may indicate relevant indicate relevant location data to the scanning STA 1125…”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the wireless power saving feature of LG in light of the teachings of Zhang by determining by the edge device, a position of the edge device based on sensor data; and wherein adjusting the transit power of the wireless communication circuitry of the edge device comprises adjusting the transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point and the position of the edge device, as similarly seen in Zhang in order to take advantage of the increase power savings yielded by reducing a transmit power responsive to the location/position of the edge device.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Wang (US 20150146548 A1) and further in view of Wu (US 6332077 B1).

In regards to claim 17, LG is silent on the edge device of claim 15, wherein the plurality of instructions further causes the edge device to determine a position of the edge device based on sensor data; and wherein to adjust the transmit power of the Wi-Fi communication circuitry comprises to adjust the transmit power of the Wi-Fi communication circuitry based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point and the position of the edge device.
Despite these differences similar features have been seen in other power-saving methods for wireless network devices. Wang for example teaches where an edge device, STA, determines a RSSI value of an edge device, STA, based on sensor data, from RSSI monitoring unit, wherein to adust the  for the benefit of preventing a desense event  “[0037]The function of RSSI Monitoring Module 114 is to provide an indication of received signal strength at AP100 via antenna 104 and RADIO 1 and to compare such indication with a threshold input…More specifically, if the threshold is exceeded, it would portend a performance problem in the alternate wireless protocol of RADIO 2 which may operate at the same or close frequency but is not part of the wireless network of RADIO 1 (102 and client Wi-Fi STA 120). In order to prevent such a desense event from taking place for any significant amount of time, the RSSI Monitoring Module 114 has an output 115 which is input to Client Power Control Module 116. The function of Module 116 is to recognize a potential desense condition from input 115 and to generate a responsive "Remote Tx Backoff Signal" which may be in the form of an IEEE 802.11 standard beacon frame or probe response frame such as Country element; Power Constraint element; VHT Transmit Power Envelope element; or Extended Power Constrain element… This response is applied to RADIO 1 and antenna 104 to communicate to the CLIENT Wi-Fi STA 120 to remotely reduce the maximum power that is transmitted by the STA and thus reduce the corresponding RSSI at module 114 until it falls below the threshold. Thus the desense avoidance module 109 reduces the maximum transmit power of a remote STA to prevent desense problems of an alternate wireless protocol receiver in AP 100.”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the power-saving feature of LG by wherein the plurality of instructions further causes the edge device to determine a device, as similarly seen in Wang in order to resolve a desense problem during a wireless communication, and to provide additional power-savings by reducing a transmit power.
The combined teachings of LG in view of Wang differ from claim 1, in that the combined teachings are silent on where the edge device determines a position of the edge device based on the sensor data, and wherein the adjust the transmit power…based on the reduced transmit power determined to be sufficient for reliable communication with the AP and the position of the edge device. The combined teachings suggest using a sensed RSSI value for performing said features. Despite these differences similar features have been seen in other prior art involving sensing by a wireless device.  Wu for example teaches that RSSI indicates a position of a STA, distance between the STA and a neighboring AP, where the STA determines its position based on the RSSI’s of collected beacons, “[Col. 5, Line(s) 21-31]…STA has gotten the hopping information of its neighboring APs. It will then sniff the Beacon of its adjacent APs continuously. It will also save the RSSI (Received Signal Strength Indicator) value of the collected Beacon, which will be referenced when STA is roaming, to its database. Note the RSSI value of the received Beacon can be used as an indication of the relative distance between the STA and the neighboring AP. If the RSSI value is larger, the distance between the STA and AP is shorter. Therefore, when roaming, STA always chooses the AP with best RSSI value to associate with.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the combined teachings of LG in view of Wang to arrive at wherein the plurality of instructions further causes the edge device to determine a position of the edge device based on sensor data; and wherein to adjust the transmit power of the Wi-Fi communication circuitry comprises to adjust the transmit power of the Wi-Fi communication circuitry based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point and the position of the edge device, in light of the teachings of Wu as it was known that RSSI can be used to indicate positioning of wireless devices.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Tiwari (US 20210166511 A1).

In regards to claim 18, LG is silent on the edge device of claim 11, further comprising a physical lock mechanism having at least one of a latch or a bolt to secure a corresponding passageway. Despite these differences similar features have seen in other prior art involving Wi-Fi devices. Tiwari (US 20210166511 A1) [Par. 42] teaches a Wi-Fi device, access control system 20 includes a lock…a wireless interface 28…Examples of signal 38 may be…WiFi, .comprising a lock mechanism having at least one of a latch o bolt to secure a corresponding passageway, lock assembly…may include a latch 30 (e.g. deadbolt), “[0042]…the access control system 20 includes a lock, or access, assembly 24, a mobile device 26 carried by the user 23, and a wireless interface 28. The mobile device 26 is adapted to wirelessly communicate with the lock assembly 24 over the wireless interface 28. The lock assembly 24 may include a latch 30 (e.g., deadbolt), a driver 32, a controller 34, and a receiver 36 that may be a transceiver with bi-directional communication capability, and that includes an antenna. The receiver 36 is configured to receive a wireless access, or command, signal (see arrow 38) over the wireless interface 28 and from the mobile device 26. The access signal 38 is sent to the controller 34. The controller 34 may process the signal 38, and based on the signal, initiate the driver 32 to move the latch 30 from a no-access state to an access state (i.e., locked and unlocked positions). In one embodiment, the access assembly 24 is an access reader (e.g., RFID reader). Examples of the signal 38 may be Bluetooth, Wifi, or other communication signals that may be short range. The access assembly 24 may be a local access assembly 24, and is generally located proximate to the door, or other component, whose access the assembly 24 is adapted to control.”
the edge device,  in light of the teachings of Tiwari to arrive at the edge device further comprising a physical lock mechanism having at least one of a latch or a bolt to secure a corresponding passageway, in order to provide benefit of a wi-fi locking mechanism for the purpose of wirelessly securing a passageway.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Tiwari (US 20210166511 A1) in view of Kamlani (US 20140328257 A1).

In regard to claim 9, LG is silent on the method of claim 1, wherein the edge device comprises an access control device including a physical lock mechanism to secure a corresponding passageway; and wherein the wireless access point comprises a router.
Despite these differences similar features have seen in other prior art involving Wi-Fi devices. Tiwari (US 20210166511 A1) [Par. 42] teaches a Wi-Fi device, access control system 20 includes a lock…a wireless interface 28…Examples of signal 38 may be…WiFi, .comprising a lock mechanism having at least one of a latch o bolt to secure a corresponding passageway, lock assembly…may include a latch 30 (e.g. deadbolt), “[0042]…the access control system 20 includes a lock, or access, assembly 24, a mobile device 26 carried by the user 23, and a wireless interface 28. The mobile device 26 is adapted to wirelessly communicate with the lock assembly 24 over the wireless interface 28. The lock assembly 24 may include a latch 30 (e.g., deadbolt), a driver 32, a controller 34, and a receiver 36 that may be a transceiver with bi-directional communication capability, and that includes an antenna. The receiver 36 is configured to receive a wireless access, or command, signal (see arrow 38) over the wireless interface 28 and from the mobile device 26. The access signal 38 is sent to the controller 34. The controller 34 may process the signal 38, and based on the signal, initiate the driver 32 to move the latch 30 from a no-access state to an access state (i.e., locked and unlocked positions). In one embodiment, the access assembly 24 is an access reader (e.g., RFID reader). Examples of the signal 38 may be Bluetooth, Wifi, or other communication signals that may be short range. The access assembly 24 may be a local access assembly 24, and is generally located proximate to the door, or other component, whose access the assembly 24 is adapted to control.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the WiFi device of LG, the edge device,  in light of the teachings of Tiwari to arrive at wherein the edge device comprises an access control device including a physical lock mechanism to secure a corresponding passageway, in order to provide benefit of a wi-fi locking mechanism for the purpose of wirelessly securing a passageway.
The combined teachings of LG in view of Tiwari are silent on wherein the wireless access point comprises a router. Despite these differences similar features have been seen in other prior art wireless access points. Kamlani (US 20140328257 A1) for example teaches in [Par. 34] where a wireless access point comprises a router, “[0034]…a wireless access point that also functions as a router and provides internet connectivity…”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the wireless access point of LG in light of the teachings of Kamlani to arrive at wherein the wireless access point comprises a router, in order to provide a benefit of internet access to the Wi-Fi network of LG.


Claim(s) 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Kim (US 20190349851 A1)


 	In regards to claim(s) 2 and 12,  LG is silent on the method of claim 1, further comprising determining, by the edge device, a number of beacons from the wireless access point that can be ignored without loss of a communication connection between the edge device and the wireless access point.
	Despite these differences similar features have been seen in other prior art involving power-saving in a wireless network. Kim[Par. 65 – Par. 69] teaches determining by an edge device, a STA 130, a number of beacons from the wireless access point that be ignored without a loss of communication connection between the STA and the wireless access point, by determining an optimal beacon timeout/awake time period value, value that results in the number of beacon losses below a threshold number of beacon losses for a given time period for the purposes of power saving “[0065]…the awake time period may also be referred to as “a beacon timeout”…[0069] The STA 130 measures the count of beacon losses during the prescribed period (e.g., for one minute) for each of the beacon timeouts. During the test period (e.g., about 5 minutes), the STA 130 may gradually increase the beacon timeout to be tested. After the STA 130 performs the full wake-up (i.e., after entering into the full awake state), the STA 130 transmits the measured count of the beacon losses to the power control application 112 running on the terminal 110. The power control application 112 determines an optimal value of beacon timeout based on the measured count of the beacon losses. The power control application 112 may determine, as the optimal value of the beacon timeout, the beacon timeout in which the number of beacon loss falls below a prescribed threshold among the plurality of beacon timeouts. The power control application 112 may connect itself to the STA 130 to set the determined optimal value as the new beacon timeout. “
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify power saving feature of LG by determining, by the edge device, a number of beacons from the wireless access point that can be ignored without loss of a communication connection between the edge device and the wireless access point, as similarly seen in Kim in order to provide a benefit of additional power savings to the power saving feature of LG.


In regards to claims 3 and 13, LG is silent on the method of claim 2, wherein adjusting the wake-up interval of the wireless communication circuitry of the edge device comprises adjusting the wake-up interval of the wireless communication circuitry of the edge device based on the DTIM interval and the number of beacons. However, LG does teach adjusting the wake-up interval of the wireless communication circuitry of the edge device based on the DTIM interval ([Par. 121] teaches where AP 910 may transmit a DTIM once per three transmissions of the beacon frame. STA1 920 and STA2 922 are STAs operating in the power saving (PS) mode, a mode for reduced power consumption. Each of STA1 920 and STA2 922 may be switched from the sleep state to the awake state at every wakeup interval of a predetermined period to receive (or listen to) the TIM element transmitted by the AP 910. The power save mode is based on the TIM (or DTIM) protocol, par. 134. STA1 920 may adjust the wakeup interval for reception of the TIM element since it has failed to acquire information indicating presence of buffered traffic for STA 1 920 through the previous two operations of reception of the TIM element.[Par. 125] teaches where Alternatively, provided that the signaling information for adjustment of the value of the wakeup interval of STA1 920 is contained in the beacon frame transmitted by the AP 910, the wakeup interval of STA1 920 may be adjusted,).
Furthermore other prior art involved in power saving such as Kim teaches adjusting a wake-up interval of the wireless communication circuitry of an edge device, STA, based on the number of beacons, “[0065]…the awake time period may also be referred to as “a beacon timeout”…[0069] The STA 130 measures the count of beacon losses during the prescribed period (e.g., for one minute) for each of the beacon timeouts. During the test period (e.g., about 5 minutes), the STA 130 may gradually increase the beacon timeout to be tested. After the STA 130 performs the full wake-up (i.e., after entering into the full awake state), the STA 130 transmits the measured count of the beacon losses to the power control application 112 running on the terminal 110. The power control application 112 determines an optimal value of beacon timeout based on the measured count of the beacon losses. The power control application 112 may determine, as the optimal value of the beacon timeout, the beacon timeout in which the number of beacon loss falls below a prescribed threshold among the plurality of beacon timeouts. The power control application 112 may connect itself to the STA 130 to set the determined optimal value as the new beacon timeout.”
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify LG in light of the teachings of Kim to arrive at wherein adjusting the wake-up interval of the wireless communication circuitry of the edge device comprises adjusting the wake-up interval of the wireless communication circuitry of the edge device based on the DTIM interval and the number of beacons, in order to take advantage of the additional power saving benefits yielded by adjusting a wake-up interval based on the number of beacons.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Tiwari (US 20210166511 A1) in view of in view of Kim (US 20190349851 A1).

In regards to claim(s) 19, LG discloses an edge 
a Wi-Fi Communication circuitry ([Fig. 25, Ref 2523] teaches wireless communication circuitry 2523, that according to [Par. 207] providing Wi-Fi communication, “…transceivers 2513 and 2523 may transmit/receive a radio frequency signal and implement a physical layer according to an IEEE 802 system…”);

at least one processor ([Fig. 25, Ref 2521] teaches where the edge device, STA, with at least one processor 2523); and
at least one memory comprising a plurality of instructions thereon that, in response to execution by the at least one processor, causes the access control device to ([Fig. 25, Ref 2522] teaches at least one memory, and [Par. 207] teaches where the memory comprises instructions to perform the steps below, “…modules to perform operations of an AP and an STA according to various embodiments of the present invention described above may be stored in the memories 2512 and 2522 and executed by the processors 2511 and 2521…” ):
determining a delivery traffic indication map (DTIM) interval of a wireless access point communicatively coupled to the edge device via the Wi-Fi communication circuitry ([Par. 120] teaches an Access Point (AP) 910 transmits a beacon frame to edge device(s), STAs, present in the BSS with a certain periodicity. The beacon frame includes a traffic indication map (TIM) information element. The TIM contains information indicating that the AP 910 has buffered traffic for STAs associated with AP 910 and that a frame will be transmitted. The TIM elements includes a TIM used to inform of a unicast frame and delivery traffic information map (DTIM) used to inform of a multicast or broadcast frame. [Par. 124] teaches STA1 920 may be switched to the awake state in accordance with the beacon interval and acquire the DTIM through the beacon frame transmitted by the AP 910; [Par. 149] teaches One DTIM beacon interval page segments of a constant length for each TIM segment, Par. 149.) ;and adjusting, a wake-up interval of the Wi-Fi communication circuitry based on the DTIM interval  ([Par. 121] teaches where AP 910 may transmit a DTIM once per three transmissions of the beacon frame. STA1 920 and STA2 922 are STAs operating in the power saving (PS) mode, a mode for reduced power consumption. 
LG differs from claim 19, in that LG is silent on the following: (1) wherein the edge device is an access control device, further comprising a lock mechanism having at least one of a latch or a bolt to secure a corresponding passage way, and (2) adjusting, a wake-up interval of the Wi-Fi communication circuitry based on the DTIM interval and the number of beacons to reduce the power consumption of the of the edge device/access control device. 
Despite these differences similar features have seen in other prior art involving Wi-Fi devices. Tiwari (US 20210166511 A1) [Par. 42] teaches a Wi-Fi device, access control system 20 includes a lock…a wireless interface 28…Examples of signal 38 may be…WiFi, .comprising a lock mechanism having at least one of a latch o bolt to secure a corresponding passageway, lock assembly…may include a latch 30 (e.g. deadbolt), “[0042]…the access control system 20 includes a lock, or access, assembly 24, a mobile device 26 carried by the user 23, and a wireless interface 28. The mobile device 26 is adapted to wirelessly communicate with the lock assembly 24 over the wireless interface 28. The lock assembly 24 may include a latch 30 (e.g., deadbolt), a driver 32, a controller 34, and a receiver 36 that may be a transceiver with bi-directional communication capability, and that includes an antenna. The receiver 36 is configured to receive a wireless access, or command, signal (see arrow 38) over the wireless interface 28 and from the mobile device 26. The access signal 38 is sent to the controller 34. The controller 34 may process the signal 38, and based on the signal, initiate the driver 32 to move the latch 30 from a no-access state to an access state (i.e., locked and unlocked positions). In one embodiment, the access assembly 24 is an access reader (e.g., RFID reader). Examples of the signal 38 may be Bluetooth, Wifi, or other communication signals that may be short range. The access assembly 24 may be a local access assembly 24, and is generally located proximate to the door, or other component, whose access the assembly 24 is adapted to control.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the WiFi device of LG, the edge device, in light of the teachings of Tiwari to arrive at the where the edge device is an access control device, further comprising a physical lock mechanism having at least one of a latch or a bolt to secure a corresponding passageway, in order to provide benefit of a Wi-Fi locking mechanism for the purpose of wirelessly securing a passageway.
The combined teachings of LG in view of Tiwari further differ from claim 19, in that the combined teachings are silent on 2) adjusting, a wake-up interval of the Wi-Fi communication circuitry based on the DTIM interval and the number of beacons to reduce the power consumption of the of the edge device/access control device. Despite these differences similar features have been seen in other prior art involving power-saving for wireless communication devices.
 LG for example teaches adjusting the wake-up interval of the wireless communication circuitry of the edge device based on the DTIM interval ([Par. 121] teaches where AP 910 may transmit a DTIM once per three transmissions of the beacon frame. STA1 920 and STA2 922 are STAs operating in the power saving (PS) mode, a mode for reduced power consumption. Each of STA1 920 and STA2 922 may be switched from the sleep state to the awake state at every wakeup interval of a predetermined period to receive (or listen to) the TIM element transmitted by the AP 910. The power save mode is based on the TIM (or DTIM) protocol, par. 134. STA1 920 may adjust the wakeup interval for reception of the TIM element since it has failed to acquire information indicating presence of buffered traffic for STA 1 920 
 	Furthermore other prior art involved in power saving such as Kim teaches adjusting a wake-up interval of the wireless communication circuitry of an edge device, STA, based on the number of beacons, “[0065]…the awake time period may also be referred to as “a beacon timeout”…[0069] The STA 130 measures the count of beacon losses during the prescribed period (e.g., for one minute) for each of the beacon timeouts. During the test period (e.g., about 5 minutes), the STA 130 may gradually increase the beacon timeout to be tested. After the STA 130 performs the full wake-up (i.e., after entering into the full awake state), the STA 130 transmits the measured count of the beacon losses to the power control application 112 running on the terminal 110. The power control application 112 determines an optimal value of beacon timeout based on the measured count of the beacon losses. The power control application 112 may determine, as the optimal value of the beacon timeout, the beacon timeout in which the number of beacon loss falls below a prescribed threshold among the plurality of beacon timeouts. The power control application 112 may connect itself to the STA 130 to set the determined optimal value as the new beacon timeout.”
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify LG in light of the teachings of Kim to arrive at adjusting, a wake-up interval of the Wi-Fi communication circuitry based on the DTIM interval and the number of beacons to reduce the power consumption of the of the access control device, in order to take advantage of the additional power saving benefits yielded by adjusting a wake-up interval based on the number of beacons.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Tiwari (US 20210166511 A1) in view of in view of Kim (US 20190349851 A1) in view of Wang (US 20150146548 A1).

In regards to claim(s) 20, LG is silent on access control device of claim 19, wherein the plurality of instructions further cause the access control device to: determine a reduced transmit power of the Wi-Fi communication circuitry sufficient for reliable communication with the wireless access point, wherein the reduced transmit power is reduced relative to a full transmit power of the Wi-Fi communication circuitry; and
adjust a transmit power of the Wi-Fi communication circuitry based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point.
With respect to wherein the edge device of LG comprises an access control device, Tiwari (US 20210166511 A1) [Par. 42] teaches a Wi-Fi device, access control system 20 includes a lock…a wireless interface 28…Examples of signal 38 may be…WiFi, .comprising a lock mechanism having at least one of a latch o bolt to secure a corresponding passageway, lock assembly…may include a latch 30 (e.g. deadbolt), “[0042]…the access control system 20 includes a lock, or access, assembly 24, a mobile device 26 carried by the user 23, and a wireless interface 28. The mobile device 26 is adapted to wirelessly communicate with the lock assembly 24 over the wireless interface 28. The lock assembly 24 may include a latch 30 (e.g., deadbolt), a driver 32, a controller 34, and a receiver 36 that may be a transceiver with bi-directional communication capability, and that includes an antenna. The receiver 36 is configured to receive a wireless access, or command, signal (see arrow 38) over the wireless interface 28 and from the mobile device 26. The access signal 38 is sent to the controller 34. The controller 34 may process the signal 38, and based on the signal, initiate the driver 32 to move the latch 30 from a no-access state to an access state (i.e., locked and unlocked positions). In one embodiment, the access assembly 24 is an access reader (e.g., RFID reader). Examples of the signal 38 may be Bluetooth, Wifi, or other communication signals that may be short range. The access assembly 24 may be a local access assembly 24, and is generally located proximate to the door, or other component, whose access the assembly 24 is adapted to control.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the WiFi device of LG, the edge device, in light of the teachings of Tiwari to arrive at the where the edge device is an access control device, in order to provide benefit of a Wi-Fi locking mechanism for the purpose of wirelessly securing a passageway.
The combined teachings of LG in view of Tiwari further differ from claim 20, in that the combined teachings are silent on wherein the plurality of instructions further cause the access control device to: determine a reduced transmit power of the Wi-Fi communication circuitry sufficient for reliable communication with the wireless access point, wherein the reduced transmit power is reduced relative to a full transmit power of the Wi-Fi communication circuitry; and adjust a transmit power of the Wi-Fi communication circuitry based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point. Despite these differences similar features have been seen in other prior art involving power-saving for wireless devices.  Wang for example teaches where an edge device, STA, determines to reduce a transmit power of its wireless communication circuity based upon reception of , the reduced transmit power being sufficient for reliable communication with a wireless access point, AP, wherein the reduced transmit power is reduced relative to a full transmit power of the STA’s circuity and adjusting, by the STA, a transmit power of the wireless communication circuitry of the STA based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point, for the benefit of preventing a desense event  “[0037]…More specifically, if the threshold is exceeded, it would portend a performance problem in the alternate wireless protocol of RADIO 2 which may operate at the same or close frequency but is not part of the wireless network of RADIO 1 (102 and client Wi-Fi STA 120). In order to prevent such a desense event from taking place for any significant amount of time, the RSSI Monitoring Module 114 has an output 115 which is input to Client Power Control Module 116. The function of Module 116 is to recognize a potential desense condition from input 115 and to generate a responsive "Remote Tx Backoff Signal" which may be in the form of an IEEE 802.11 standard beacon frame or probe response frame such as Country element; Power Constraint element; VHT Transmit Power Envelope element; or Extended Power Constrain element… This response is applied to RADIO 1 and antenna 104 to communicate to the CLIENT Wi-Fi STA 120 to remotely reduce the maximum power that is transmitted by the STA and thus reduce the corresponding RSSI at module 114 until it falls below the threshold. Thus the desense avoidance module 109 reduces the maximum transmit power of a remote STA to prevent desense problems of an alternate wireless protocol receiver in AP 100.”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the power-saving feature of LG by wherein the plurality of instructions further cause the access control device to: determine a reduced transmit power of the Wi-Fi communication circuitry sufficient for reliable communication with the wireless access point, wherein the reduced transmit power is reduced relative to a full transmit power of the Wi-Fi communication circuitry; and adjust a transmit power of the Wi-Fi communication circuitry based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point, as similarly seen in Wang in order to resolve a desense problem during a wireless communication, and to provide additional power-savings by reducing a transmit power.

Allowable Subject Matter
(s) 4, 6, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.